           Case 1:20-cv-06051-AKH Document 37 Filed 11/04/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X

 THE LIGHTSTONE GROUP, LLC,
 LIGHTSTONE ACQUISITIONS III, LLC, and                              ORDER REMANDING CASE
 LSG 365 BOND STREET, LLC,                                          FOR LACK OF JURISDICTION

                                        Plaintiff,                  20 Civ. 6051 (AKH)
             -against-

 GRANT PHILLIPS, SCOTT B. PHILLIPS,
 DAVID BERLIN, JOHN S. WIRT, and PAMELA
 COCALAS WIRT,

                                        Defendants.

 -------------------------------------------------------------- X
AL VINK. HELLERSTEIN, U.S.D.J.:

                 The parties, by joint letter of November 3, 2020, ask me to resolve a dispute

concerning the Clerk's refusal to allow the filing of an amended complaint seeking to add

parties. The Clerk refused to allow the filing because Plajntiffs had failed to obtain leave of

court. I decline to so order the clerk. Plaintiffs must move by motion.

                 In reviewing the proposed amended complaint, I discovered a jurisdictional defect

that requires dismissal. The three plaintiffs are each limited liability companies. For diversity

purposes, a limited liability company is deemed to be a citizen of all the states in which its

members are citizens. See Handelsman v. Bedford Vil!. Assocs. Ltd. P 'ship, 213 F.3d 48, 51052

(2d Cir. 2000) (citing Carden v. ArkomaAssocs., 494 U.S. 185, 195-96 (1990)); see also

Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1014 (2016) ("While humans and

corporations can assert their own citizenship, other entities take the citizenship of their

members."). Since that has not been alleged for each of the plaintiffs, there is no way to know if

there is diversity of citizenship between each of the plaintiffs and each of the defendants. See

Handelsman v. Bedford Vil!. Assocs. Ltd. P 'ship, 213 F.3d 48, 51052 (2d Cir. 2000).
          Case 1:20-cv-06051-AKH Document 37 Filed 11/04/20 Page 2 of 2




               Accordingly, the removal was improvident, and the case shall be remanded to the

New York Supreme Court, New York County. If a ground for federal jurisdiction hereafter

appears, the parties can then explore if removal remains possible.



               SO ORDERED.

Dated:         November 4, 2020
               New York, New York                                AL VIN K. HELLERSTEIN
                                                                 United States District Judge




                                                2
